Roberds, P. J.
This case involves the construction of a clause in a deed. On August 25, 1951, Earl L. Boszor and wife Nola Boszor, appellees, executed to Thomas "W. Roberts and India H. Roberts, the appellants, a deed conveying the grantees 80.90 acres of land in Perry County, Mississippi, which deed contained the following provisions:
“All mineral rights are excepted from this warranty, they having previously been reserved by the United States of America.
“It is expressly agreed between the grantor and grantee herein that said grantee is to get one-half (%) of whatever mineral rights obtained from the United States of America, that the grantor herein is to get the other one-half (%) of whatever mineral rights obtained from the United States of America.”
Roberts and wife accepted the deed containing those provisions, placed it of record on the day it was executed, and went into possession of the land conveyed thereby.
On September 16, 1952, the United States Government conveyed the minerals in and under said lands to Mr. and Mrs. Roberts. They refused to convey any part thereof to the Boszors. The Boszors filed this bill asking the equity court to require Roberts and wife to execute *848a deed conveying to them one-half of the minerals. On June 16, 1953, the chancellor, by proper decree, directed the Roberts to execute that deed. From that decree this appeal is taken.
 All parties frankly say that the only question involved on this appeal is whether the chancellor correctly interpreted the meaning and effect of the mineral provision in the deed. He did.
Affirmed.
Lee, Holmes, Arrington and Ethridge, JJ., concur.